TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-00-00802-CV



                                 Wanda Kuberski, Appellant

                                               v.

                               City of Temple, Texas Appellee




     FROM THE DISTRICT COURT OF BELL COUNTY, 169TH JUDICIAL DISTRICT
        NO. 169,795-C, HONORABLE GORDON G. ADAMS, JUDGE PRESIDING




              The parties filed a joint motion to dismiss, stating that they had resolved their

differences and agreed to dismiss their claims on appeal. We grant their motion and dismiss this

appeal.




                                            Mack Kidd, Justice

Before Justices Kidd, B. A. Smith, and Patterson

Dismissed on Joint Motion

Filed: October 25, 2001

Do Not Publish